In The

                                  Court of Appeals

                      Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-19-00096-CR
                                 __________________


                         IN RE WADE BYRON MORGAN

__________________________________________________________________

                           Original Proceeding
              75th District Court of Liberty County, Texas
                       Trial Cause No. CR22130-B
__________________________________________________________________

                            MEMORANDUM OPINION

      In this original mandamus proceeding, Wade Byron Morgan asks this Court

to compel the trial court to enter a judgment nunc pro tunc. Morgan claims his

sentence is void because he was sentenced to serve thirty years in prison for a second

degree felony. Morgan has not shown that he was convicted under section

30.02(c)(2) and not section 30.02(d) of the Texas Penal Code. See generally Tex.

Penal Code Ann. § 30.02(d) (West 2019) (“An offense under this section is a felony

of the first degree if: (1) the premises are a habitation; and (2) any party to the offense


                                            1
entered the habitation with intent to commit a felony other than felony theft or

committed or attempted to commit a felony other than felony theft.”).1

      To obtain mandamus relief, Morgan must show that he has a clear and

indisputable right to the act sought to be compelled. Banales v. Court of Appeals for

Thirteenth Judicial Dist., 93 S.W.3d 33, 35 (Tex. Crim. App. 2002). Relator has not

demonstrated that he is clearly entitled to mandamus relief from this Court. See State

ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App.

2001) (holding that to demonstrate entitlement to a writ of mandamus, a relator must

establish that the trial court failed to perform a ministerial duty, and that relator has

no other adequate legal remedy). Accordingly, we deny relief on the petition for writ

of mandamus.

      PETITION DENIED.


                                                             PER CURIAM


Submitted on April 16, 2019
Opinion Delivered April 17, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.



      1
        We cite the current version of the statute because subsequent amendments
do not affect our analysis.
                                         2